Citation Nr: 1621693	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  08-23 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to an initial compensable rating for eczema.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Accredited Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had unverified periods of active service from October 1980 to January 1988.  He has verified active military service from January 1988 to October 1993 and from July 2003 to April 2004. 

This matter originally came before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

In November 2010, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

This matter was previously before the Board in August 2010, May 2011, and July 2013, at which times it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).


Service Connection for Low Back Disability

The Veteran was seen in service for mild lumbar strain in February 1984; for low back strain in March 1984; for muscle strain of the low back in June 1984; for sudden onset of low back in January 1987 while playing basketball; and for mild lumbar strain in November 1990.  On a January 1991 report of medical history, the Veteran reported recurrent back pain.  

After service, an October 2007 treatment record noted the Veteran complained of "usual back pain."  A June 2010 treatment record noted the Veteran's report of low back pain radiating down to the left leg for the past six years.  

A VA examiner in August 2011 opined that the Veteran's lumbar spondylosis and degenerative disc disease, as demonstrated on radiograph in March 2011, were less likely as not caused by or the result of military service.  By way of rationale, the examiner stated that the Veteran's service treatment records for the period from July 2003 to April 2004 showed "no diagnosis of a lumbar condition."  However, the examiner did not specifically address the significance of the notation on a March 2004 Health Questionnaire For Dental Treatment of "degenerated disc C-3 and L 3+4."  Further, the examiner incorrectly characterized a prior, July 2007, VA examination as including a finding of "no lumbar spine condition/pathology."  In fact, the July 2007 examiner, who stated, despite the extensive inservice low back complaints, that there was "no report of the Veteran having a lumbar spine condition in the military," had determined that "a lumbar spine examination was not necessary."  

Thus, as the Board finds that the August 2011 VA examiner's opinion was based in part on an inaccurate history, ((see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion must be based upon an accurate factual premise)), this examination is inadequate for adjudication purposes.  See Barr, 21 Vet. App. at 311-12.  Another examination is necessary.




Rating for Eczema

In July 2013, the Board remanded this issue for an addendum opinion.  Specifically, on an August 2011 VA examination, the VA examiner observed "[a]n incidental healing scab ~ 2cm x 2 cm" just above the right ankle.  The examiner did not further describe this observation, however, to include what he meant by "incidental."  Accordingly, the Board found that the August 2011 VA examination did not fully describe the Veteran's disability picture sufficiently to allow the Board to resolve the appeal, and directed that an addendum opinion be obtained for clarification. 

Pursuant to the Board's remand, an opinion was obtained in February 2014.  Unfortunately, that opinion did not resolve the issue as the nurse practitioner that reviewed the August 2011 examination report stated that he "cannot resolve this issue without resorting to mere speculation" and that it would be "mere speculation to attribute the healing scab of the left ankle to the Veteran's service connected eczema without knowing the primary cause/origin of the Veteran's scab."

As the statement obtained in February 2014 does not sufficiently clarify the issue, the Board finds that another VA skin examination is necessary to properly evaluate the claim.  The examination should be conducted during the active stage of the Veteran's eczema unless impractical due to the short time period of a flare.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994); see also Voerth v. West, 13 Vet. App. 117, 123-24 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule an examination of the Veteran to determine the nature and etiology of his low back disability.  The electronic claim file and a copy of this remand must be provided to the examiner.  All clinically indicated tests and studies should be conducted. 

The examiner must provide a diagnosis for each low back disability found.  He/she must then indicate whether it is at least as likely as not (probability of 50 percent or greater) that each disorder had its onset in service or is etiologically related to the Veteran's periods of active service. 

The examiner must comment on the significance of the inservice back complaints and findings summarized above, specifically the notation on a March 2004 Health Questionnaire For Dental Treatment of "degenerated disc C-3 and L 3+4."  

The examiner must also set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his periods of military service.

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

The AOJ must ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

2.  Afford the Veteran a VA dermatological examination to determine the current severity of the Veteran's eczema.  With any cooperation required from the Veteran, schedule the examination, to the extent possible, during an active phase of his skin disorder.  The electronic claim file and a copy of this remand must be provided to the examiner.  

The examiner is to elicit a history of the Veteran's eczema, including the type and frequency of the medications used to treat such.  

Then, the examiner is to conduct a relevant clinical examination and state what portion of the Veteran's body is affected by his eczema, to include both exposed and non-exposed areas.  If the examination is conducted during a non-active stage of the Veteran's eczema, the examiner is to estimate the portion of the Veteran's body affected by his eczema during an active stage, based on the examination, to include the Veteran's reports.

3.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




